
	
		II
		Calendar No. 335
		110th CONGRESS
		1st Session
		S. 1233
		[Report No. 110–147]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2007
			Mr. Akaka (for himself,
			 Mr. Craig, Mr.
			 Specter, Mr. Sununu,
			 Mr. Harkin, Mr.
			 Stevens, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Chambliss, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			August 29, 2007
			Reported, under authority of the order of the Senate of
			 August 3, 2007, by Mr. Akaka, with an
			 amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide and enhance intervention,
		  rehabilitative treatment, and services to veterans with traumatic brain injury,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Veterans Traumatic Brain Injury
			 Rehabilitation Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title; table of contents.
					Sec. 2. Sense of Congress on Department
				of Veterans Affairs efforts in the rehabilitation and reintegration of veterans
				with traumatic brain injury.
					Sec. 3. Individual rehabilitation and
				community reintegration plans for veterans and others with traumatic brain
				injury.
					Sec. 4. Use of non-Department of
				Veterans Affairs facilities for implementation of rehabilitation and community
				reintegration plans for traumatic brain injury.
					Sec. 5. Research, education, and
				clinical care program on severe traumatic brain injury.
					Sec. 6. Pilot program on assisted living
				services for veterans with traumatic brain injury.
					Sec. 7. Age-appropriate nursing home
				care.
					Sec. 8. Research on traumatic brain
				injury.
				
			2.Sense of Congress on Department of Veterans
			 Affairs efforts in the rehabilitation and reintegration of veterans with
			 traumatic brain injuryIt is
			 the sense of Congress that—
			(1)the Department of Veterans Affairs should
			 have the capacity and expertise to provide veterans who have a traumatic brain
			 injury with patient-centered health care, rehabilitation, and community
			 integration services that are comparable to or exceed similar care and services
			 available to persons with such injuries in the academic and private
			 sector;
			(2)rehabilitation for veterans who have a
			 traumatic brain injury should be individualized, comprehensive, and
			 multidisciplinary with the goals of optimizing the independence of such
			 veterans and reintegrating them into their communities;
			(3)family support is integral to the
			 rehabilitation and community reintegration of veterans who have sustained a
			 traumatic brain injury, and the Department should provide the families of such
			 veterans with education and support;
			(4)the Department of Defense and Department of
			 Veterans Affairs have made efforts to provide a smooth transition of medical
			 care and rehabilitative services to individuals as they transition from the
			 health care system of the Department of Defense to that of the Department of
			 Veterans Affairs, but more can be done to assist veterans and their families in
			 the continuum of the rehabilitation, recovery, and reintegration of wounded or
			 injured veterans into their communities; and
			(5)in planning for rehabilitation and
			 community reintegration of veterans who have a traumatic brain injury, it is
			 necessary for the Department of Veterans Affairs to provide a system for
			 life-long case management for such veterans.
			3.Individual rehabilitation and community
			 reintegration plans for veterans and others with traumatic brain
			 injury
			(a)In generalSubchapter II of chapter 17 of title 38,
			 United States Code, is amended by inserting after section 1710B the following
			 new section:
				
					1710C.Traumatic brain injury: plans for
				rehabilitation and reintegration into the community 
						(a)Plan requiredThe Secretary shall, for each veteran or
				member of the Armed Forces who receives inpatient rehabilitation care from the
				Department for a traumatic brain injury—
							(1)develop an individualized plan for the
				rehabilitation and reintegration of such individual into the community;
				and
							(2)provide such plan to such individual before
				such individual is discharged from inpatient care.
							(b)Contents of planEach plan developed under subsection (a)
				shall include, for the individual covered by such plan, the following:
							(1)Rehabilitation objectives for improving the
				physical, cognitive, vocational, and psychosocial functioning of such
				individual with the goal of maximizing the independence and reintegration of
				such individual into the community.
							(2)A description of specific interventions,
				rehabilitative treatments, and other services to achieve the objectives
				described in paragraph (2), which description shall set forth the type,
				frequency, duration, and location of such interventions, treatments, and
				services.
							(3)The name of the case manager designated in
				accordance with subsection (d) to be responsible for the implementation of such
				plan.
							(4)Dates on which the effectiveness of the
				plan will be reviewed in accordance with subsection (f).
							(c)Comprehensive assessment
							(1)In generalEach plan developed under subsection (a)
				shall be based upon a comprehensive assessment, developed in accordance with
				paragraph (2), of—
								(A)the physical, cognitive, vocational, and
				psychosocial impairments of such individual; and
								(B)the family education and family support
				needs of such individual after discharge from inpatient care.
								(2)FormationThe comprehensive assessment required under
				paragraph (1) with respect to an individual is a comprehensive assessment of
				the matters set forth in that paragraph by a team, composed by the Secretary
				for purposes of the assessment, from among individuals with expertise in
				traumatic brain injury as follows:
								(A)A neurologist.
								(B)A rehabilitation physician.
								(C)A social worker.
								(D)A neuropsychologist or
				neuropsychiatrist.
								(E)A physical therapist.
								(F)A vocational rehabilitation
				specialist.
								(G)An occupational therapist.
								(H)A rehabilitation nurse.
								(I)Such other health care professionals as the
				Secretary considers appropriate, including—
									(i)an audiologist;
									(ii)a blind rehabilitation specialist;
									(iii)a recreational therapist;
									(iv)a speech language pathologist; and
									(v)a low vision optometrist.
									(d)Case managerThe Secretary shall designate a case
				manager for each individual described in subsection (a) to be responsible for
				the implementation of the plan required by such subsection for such
				individual.
						(e)Participation and collaboration in
				development of plans(1)The Secretary shall involve each individual
				described in subsection (a), and the family of such individual, in the
				development of the plan for such individual under that subsection to the
				maximum extent practicable.
							(2)The Secretary shall collaborate in the
				development of a plan for an individual under subsection (a) with an individual
				with expertise in the protection of, and advocacy for, individuals with
				traumatic brain injury if—
								(A)the individual covered by such plan
				requests such collaboration; or
								(B)if such individual is incapacitated, the
				family or guardian of such individual requests such collaboration.
								(3)In the case of a plan required by
				subsection (a) for a member of the Armed Forces who is on active duty, the
				Secretary shall collaborate with the Secretary of Defense in the development of
				such plan.
							(4)In developing vocational rehabilitation
				objectives required under subsection (b)(2) and in conducting the assessment
				required under subsection (c), the Secretary shall act through the Under
				Secretary for Health in coordination with the Vocational Rehabilitation and
				Employment Service of the Department of Veterans Affairs.
							(f)Evaluation
							(1)Periodic review by SecretaryThe Secretary shall periodically review the
				effectiveness of each plan developed under subsection (a). The Secretary shall
				refine each such plan as the Secretary considers appropriate in light of such
				review.
							(2)Request for review by
				veteransIn addition to the
				periodic review required by paragraph (1), the Secretary shall conduct a review
				of the plan of a veteran under paragraph (1) at the request of such veteran, or
				in the case that such veteran is incapacitated, at the request of the guardian
				or the designee of such
				veteran.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title is amended by inserting after the item relating to
			 section 1710B the following new item:
				
					
						1710C. Traumatic brain
				injury: plans for rehabilitation and reintegration into the
				community.
					
					.
			4.Use of non-Department of Veterans Affairs
			 facilities for implementation of rehabilitation and community reintegration
			 plans for traumatic brain injury
			(a)In generalSubchapter II of chapter 17 of title 38,
			 United States Code, is amended by inserting after section 1710C, as added by
			 section 3 of this Act, the following new section:
				
					1710D.Traumatic brain injury: use of
				non-Department facilities for rehabilitation
						(a)In generalSubject to section 1710(a)(4) of this title
				and subsection (b) of this section, the Secretary shall provide intervention,
				rehabilitative treatment, or services to implement a plan developed under
				section 1710C of this title at a non-Department facility with which the
				Secretary has entered into an agreement for such purpose, to an
				individual—
							(1)who is described in subsection (a) of such
				section; and
							(2)(A)to whom the Secretary is unable to provide
				such intervention, treatment, or services at the frequency or for the duration
				prescribed in such plan; or
								(B)who resides at such distance, as determined
				by the Secretary, from a Department medical facility as to make the
				implementation of such plan through a Department facility infeasible or
				impracticable.
								(b)StandardsThe Secretary may not provide intervention,
				treatment, or services as described in subsection (a) at a non-Department
				facility under such subsection unless such facility maintains standards for the
				provision of such intervention, treatment, or services established by an
				independent, peer-reviewed organization that accredits specialized
				rehabilitation programs for adults with traumatic brain
				injury.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title is amended by inserting after the item relating to
			 section 1710C, as added by section 3 of this Act, the following new
			 item:
				
					
						1710D. Traumatic brain
				injury: use of non-Department facilities for
				rehabilitation.
					
					.
			5.Research, education, and clinical care
			 program on severe traumatic brain injury
			(a)Program requiredSubchapter II of chapter 73 of title 38,
			 United States Code, is amended by inserting after section 7330 the following
			 new section:
				
					7330A.Severe traumatic brain injury research,
				education, and clinical care program
						(a)Program requiredThe Secretary shall establish a program on
				research, education, and clinical care to provide intensive
				neuro-rehabilitation to veterans with a severe traumatic brain injury,
				including veterans in a minimally conscious state who would otherwise receive
				nursing home care.
						(b)Collaboration requiredThe Secretary shall establish the program
				required by subsection (a) in collaboration with the Defense and Veterans Brain
				Injury Center of the Department of Defense and academic institutions selected
				by the Secretary from among institutions having an expertise in research in
				neuro-rehabilitation.
						(c)Education requiredAs part of the program required by
				subsection (a), the Secretary shall conduct educational programs on recognizing
				and diagnosing mild and moderate cases of traumatic brain injury.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary for each of fiscal years 2008
				through 2012, $3,000,000 to carry out the program required by subsection
				(a).
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title is amended by inserting after the item relating to
			 section 7330 the following new item:
				
					
						7330A. Severe traumatic
				brain injury research, education, and clinical care
				program.
					
					.
			(c)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a report on the research to be conducted under the program required by
			 section 7330A of title 38, United States Code, as added by subsection
			 (a).
			6.Pilot program on assisted living services
			 for veterans with traumatic brain injury
			(a)Pilot programNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the effectiveness of providing assisted living services
			 to eligible veterans to enhance the rehabilitation, quality of life, and
			 community integration of such veterans.
			(b)Duration of programThe pilot program shall be carried out
			 during the five-year period beginning on the date of the commencement of the
			 pilot program.
			(c)Program locations
				(1)In generalThe pilot program shall be carried out at
			 locations selected by the Secretary for purposes of the pilot program. Of the
			 locations so selected—
					(A)at least one shall be in each health care
			 region of the Veterans Health Administration that contains a polytrauma center
			 of the Department of Veterans Affairs; and
					(B)any other locations shall be in areas that
			 contain high concentrations of veterans with traumatic brain injury, as
			 determined by the Secretary.
					(2)Special consideration for veterans in rural
			 areasSpecial consideration
			 shall be given to provide veterans in rural areas with an opportunity to
			 participate in the pilot program.
				(d)Provision of assisted living
			 services
				(1)AgreementsIn carrying out the pilot program, the
			 Secretary may enter into agreements for the provision of assisted living
			 services on behalf of eligible veterans with either of the following:
					(A)A provider of services that has entered
			 into a provider agreement under section 1866(a) of the Social Security Act (42
			 U.S.C. 1395cc(a)).
					(B)A provider participating under a State plan
			 under title XIX of such Act (42 U.S.C. 1396 et seq.).
					(2)StandardsThe Secretary may not place, transfer, or
			 admit a veteran to any facility for assisted living services under this program
			 unless the Secretary determines that the facility meets such standards as the
			 Secretary may prescribe for purposes of the pilot program. Such standards
			 shall, to the extent practicable, be consistent with the standards of Federal,
			 State, and local agencies charged with the responsibility of licensing or
			 otherwise regulating or inspecting such facilities.
				(e)Continuation of case management and
			 rehabilitation servicesIn
			 carrying the pilot program under subsection (a), the Secretary shall continue
			 to provide each veteran who is receiving assisted living services under the
			 pilot program with rehabilitative services and shall designate Department
			 health-care employees to furnish case management services for veterans
			 participating in the pilot program.
			(f)Report
				(1)In generalNot later than 60 days after the completion
			 of the pilot program, the Secretary shall submit to the congressional veterans
			 affairs committees a report on the pilot program.
				(2)ContentsThe report required by paragraph (1) shall
			 include the following:
					(A)A description of the pilot program.
					(B)An assessment of the utility of the
			 activities under the pilot program in enhancing the rehabilitation, quality of
			 life, and community reintegration of veterans with traumatic brain
			 injury.
					(C)Such recommendations as the Secretary
			 considers appropriate regarding the extension or expansion of the pilot
			 program.
					(g)DefinitionsIn this section:
				(1)The term assisted living
			 services means services of a facility in providing room, board, and
			 personal care for and supervision of residents for their health, safety, and
			 welfare.
				(2)The term case management
			 services includes the coordination and facilitation of all services
			 furnished to a veteran by the Department of Veterans Affairs, either directly
			 or through contract, including assessment of needs, planning, referral
			 (including referral for services to be furnished by the Department, either
			 directly or through a contract, or by an entity other than the Department),
			 monitoring, reassessment, and followup.
				(3)The term congressional veterans
			 affairs committees means—
					(A)the Committee on Veterans' Affairs of the
			 Senate; and
					(B)the Committee on Veterans' Affairs of the
			 House of Representatives.
					(4)The term eligible veteran
			 means a veteran who—
					(A)is enrolled in the Department of Veterans
			 Affairs health care system;
					(B)has received treatment for traumatic brain
			 injury from the Department of Veterans Affairs;
					(C)is unable to manage routine activities of
			 daily living without supervision and assistance; and
					(D)could reasonably be expected to receive
			 ongoing services after the end of the pilot program under this section under
			 another government program or through other means.
					(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs to carry out
			 this section, $8,000,000 for each of fiscal years 2008 through 2013.
			7.Age-appropriate nursing home care
			(a)FindingCongress finds that young veterans who are
			 injured or disabled through military service and require long-term care should
			 have access to age-appropriate nursing home care.
			(b)Requirement To provide age-appropriate
			 nursing home careSection
			 1710A of title 38, United States Code, is amended—
				(1)by redesignating subsection (c) as
			 subsection (d); and
				(2)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)The Secretary shall ensure that nursing
				home care provided under subsection (a) is provided in an age-appropriate
				manner.
						.
				8.Research on traumatic brain injury
			(a)Inclusion of research on traumatic brain
			 injury under ongoing research programsThe Secretary of Veterans Affairs shall, in
			 carrying out research programs and activities under the provisions of law
			 referred to in subsection (b), ensure that such programs and activities include
			 research on the sequelae of traumatic brain injury, including—
				(1)research on visually-related neurological
			 conditions;
				(2)research on seizure disorders; and
				(3)research on means of improving the
			 diagnosis, treatment, and prevention of such sequelae.
				(b)Research authoritiesThe provisions of law referred to in this
			 subsection are the following:
				(1)Section 3119 of title 38, United States
			 Code, relating to rehabilitation research and special projects.
				(2)Section 7303 of title 38, United States
			 Code, relating to research programs of the Veterans Health
			 Administration.
				(3)Section 7327 of title 38, United States
			 Code, relating to research, education, and clinical activities on complex
			 multi-trauma associated with combat injuries.
				(c)CollaborationIn carrying out the research required by
			 subsection (a), the Secretary shall collaborate with facilities that—
				(1)conduct research on rehabilitation for
			 individuals with traumatic brain injury; and
				(2)receive grants for such research from the
			 National Institute on Disability and Rehabilitation Research of the Department
			 of Education.
				(d)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committees on
			 Veterans' Affairs of the Senate and the House of Representatives a report
			 describing in comprehensive detail the research to be carried out in order to
			 fulfill the requirement in subsection (a).
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Traumatic Brain Injury
			 and Health Programs Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States
				Code.
					TITLE
				I—Traumatic brain
				injury
					Sec. 101. Sense of Congress on Department of
				Veterans Affairs efforts in the rehabilitation and reintegration of veterans
				with traumatic brain injury.
					Sec. 102. Individual rehabilitation and
				community reintegration plans for veterans and others with traumatic brain
				injury.
					Sec. 103. Use of non-Department of Veterans
				Affairs facilities for implementation of rehabilitation and community
				reintegration plans for traumatic brain injury.
					Sec. 104. Research, education, and clinical
				care program on severe traumatic brain injury.
					Sec. 105. Pilot program on assisted living
				services for veterans with traumatic brain injury.
					Sec. 106. Age-appropriate nursing home
				care.
					Sec. 107. Research on traumatic brain
				injury.
					TITLE
				II—Lane Evans Benefits
				Improvements
					Sec. 201. Extension of period of eligibility
				for health care for combat service in the Persian Gulf war or future
				hostilities.
					Sec. 202. Report on veterans and the provision
				to veterans of benefits and services by the Department of Veterans
				Affairs.
					Sec. 203. Department of Veterans Affairs
				hospital quality report card initiative.
					Sec. 204. Mental health: service-connection
				status and evaluations for certain veterans.
					TITLE
				III—Health care
				matters
					Sec. 301. Enrollment of priority 8 veterans in
				patient enrollment system.
					Sec. 302. Submittal of annual enrollment
				decisions to Congress.
					Sec. 303. Prohibition on collection of
				copayments and other fees for hospital or nursing home care.
					Sec. 304. Transportation grants for rural
				veterans service organizations.
					Sec. 305. Demonstration projects on
				alternatives for expanding care for veterans in rural areas.
					Sec. 306. Report to Congress on matters related
				to care for veterans who live in rural areas.
					Sec. 307. Veterans beneficiary travel
				program.
					Sec. 308. Modification of requirements for
				furnishing outpatient dental services to veterans with a service-connected
				dental condition or disability.
					Sec. 309. Exemption for hospice care from
				long-term care copayment requirements.
					TITLE IV—Homeless Veterans
				matters
					Sec. 401. Repeal of authority for adjustments
				to per diem payments to homeless veterans service centers for receipt of other
				sources of income.
					Sec. 402. Demonstration program on preventing
				veterans at-risk of homelessness from becoming homeless.
					Sec. 403. Expansion and extension of authority
				for program of referral and counseling services for at-risk veterans
				transitioning from certain institutions.
					Sec. 404. Availability of grant funds to
				service centers for personnel.
					Sec. 405. Permanent authority for domiciliary
				services for homeless veterans and enhancement of capacity of domiciliary care
				programs for female veterans.
					Sec. 406. Financial assistance for supportive
				services for very low-income veteran families in permanent housing.
					TITLE
				V—Construction
				matters
					Sec. 501. Authorization of major medical
				facility project, Denver, Colorado.
					Sec. 502. Increase in authorization for major
				medical facility project to consolidate the medical centers of the Department
				of Veterans Affairs at the University Drive and H. John Heinz III divisions,
				Pittsburgh, Pennsylvania.
					Sec. 503. Authorization of major medical
				facility project, Atlanta, Georgia.
					Sec. 504. Authorization of
				appropriations.
					Sec.
				505. Designation of Charlie
				Norwood Department of Veterans Affairs Medical Center.
					TITLE VI—Other
				matters
					Sec. 601. Reinstatement of health professionals
				scholarship program.
					Sec. 602. Repeal of certain report
				requirements.
					Sec.
				603. Post 9/11 Global Operations
				defined.
				
			2.References to title 38,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.
		ITraumatic brain
			 injury
			101.Sense of Congress on Department of Veterans
			 Affairs efforts in the rehabilitation and reintegration of veterans with
			 traumatic brain injuryIt is
			 the sense of Congress that—
				(1)the Department of Veterans Affairs is a
			 leader in the field of traumatic brain injury care and coordination of such
			 care;
				(2)the Department of Veterans Affairs should
			 have the capacity and expertise to provide veterans who have a traumatic brain
			 injury with patient-centered health care, rehabilitation, and community
			 integration services that are comparable to or exceed similar care and services
			 available to persons with such injuries in the academic and private
			 sector;
				(3)rehabilitation for veterans who have a
			 traumatic brain injury should be individualized, comprehensive, and
			 interdisciplinary with the goals of optimizing the independence of such
			 veterans and reintegrating them into their communities;
				(4)family support is integral to the
			 rehabilitation and community reintegration of veterans who have sustained a
			 traumatic brain injury, and the Department should provide the families of such
			 veterans with education and support;
				(5)the Department of Defense and Department of
			 Veterans Affairs have made efforts to provide a smooth transition of medical
			 care and rehabilitative services to individuals as they transition from the
			 health care system of the Department of Defense to that of the Department of
			 Veterans Affairs, but more can be done to assist veterans and their families in
			 the continuum of the rehabilitation, recovery, and reintegration of wounded or
			 injured veterans into their communities;
				(6)in planning for rehabilitation and
			 community reintegration of veterans who have a traumatic brain injury, it is
			 necessary for the Department of Veterans Affairs to provide a system for
			 life-long case management for such veterans; and
				(7)in such system for
			 life-long case management, it is necessary to conduct outreach and to tailor
			 specialized traumatic brain injury case management and outreach for the unique
			 needs of veterans with traumatic brain injury who reside in urban and non-urban
			 settings.
				102.Individual rehabilitation and community
			 reintegration plans for veterans and others with traumatic brain
			 injury
				(a)In generalSubchapter II of chapter 17 is amended by
			 inserting after section 1710B the following new section:
					
						1710C.Traumatic brain injury: plans for
				rehabilitation and reintegration into the community 
							(a)Plan requiredThe Secretary shall, for each veteran or
				member of the Armed Forces who receives inpatient or outpatient rehabilitation
				care from the Department for a traumatic brain injury—
								(1)develop an individualized plan for the
				rehabilitation and reintegration of such individual into the community;
				and
								(2)provide such plan in writing to such
				individual before such individual is discharged from inpatient care, following
				transition from active duty to the Department for outpatient care, or as soon
				as practicable following diagnosis.
								(b)Contents of planEach plan developed under subsection (a)
				shall include, for the individual covered by such plan, the following:
								(1)Rehabilitation objectives for improving the
				physical, cognitive, and vocational functioning of such individual with the
				goal of maximizing the independence and reintegration of such individual into
				the community.
								(2)Access, as warranted, to
				all appropriate rehabilitative components of the traumatic brain injury
				continuum of care.
								(3)A description of specific interventions,
				rehabilitative treatments, and other services to achieve the objectives
				described in paragraph (1), which description shall set forth the type,
				frequency, duration, and location of such interventions, treatments, and
				services.
								(4)The name of the case manager designated in
				accordance with subsection (d) to be responsible for the implementation of such
				plan.
								(5)Dates on which the effectiveness of the
				plan will be reviewed in accordance with subsection (f).
								(c)Comprehensive assessment
								(1)In generalEach plan developed under subsection (a)
				shall be based upon a comprehensive assessment, developed in accordance with
				paragraph (2), of—
									(A)the physical, cognitive, vocational, and
				neuropsychological and social impairments of such individual; and
									(B)the family education and family support
				needs of such individual after discharge from inpatient care.
									(2)FormationThe comprehensive assessment required under
				paragraph (1) with respect to an individual is a comprehensive assessment of
				the matters set forth in that paragraph by a team, composed by the Secretary
				for purposes of the assessment from among, but not limited to, individuals with
				expertise in traumatic brain injury, including the following:
									(A)A neurologist or neuropsychiatrist.
									(B)A rehabilitation physician.
									(C)A social worker.
									(D)A neuropsychologist.
									(E)A physical therapist.
									(F)A vocational rehabilitation
				specialist.
									(G)An occupational therapist.
									(H)A speech language pathologist.
									(I)A rehabilitation nurse.
									(J)An educational therapist.
									(K)An audiologist.
									(L)A blind rehabilitation specialist.
									(M)A recreational therapist.
									(N)A low vision optometrist.
									(O)An orthotist or
				prostetist.
									(P)An assistive technologist
				or rehabilitation engineer.
									(Q)An
				ophthalmologist.
									(R)An otolaryngology
				physician.
									(S)A dietician.
									(d)Case
				manager(1)The Secretary shall
				designate a case manager for each individual described in subsection (a) to be
				responsible for the implementation of the plan, and coordination of such care,
				required by such subsection for such individual.
								(2)The
				Secretary shall ensure that such case manager has specific expertise in the
				care required by the individual to whom such case manager is designated,
				regardless of whether such case manager obtains such expertise through
				experience, education, or training.
								(e)Participation and collaboration in
				development of plans(1)The Secretary shall involve each individual
				described in subsection (a), and the family or legal guardian of such
				individual, in the development of the plan for such individual under that
				subsection to the maximum extent practicable.
								(2)The Secretary shall collaborate in the
				development of a plan for an individual under subsection (a) with a State
				protection and advocacy system if—
									(A)the individual covered by such plan
				requests such collaboration; or
									(B)in the case such individual is
				incapacitated, the family or guardian of such individual requests such
				collaboration.
									(3)In the case of a plan required by
				subsection (a) for a member of the Armed Forces who is on active duty, the
				Secretary shall collaborate with the Secretary of Defense in the development of
				such plan.
								(4)In developing vocational rehabilitation
				objectives required under subsection (b)(1) and in conducting the assessment
				required under subsection (c), the Secretary shall act through the Under
				Secretary for Health in coordination with the Vocational Rehabilitation and
				Employment Service of the Department of Veterans Affairs.
								(f)Evaluation
								(1)Periodic review by SecretaryThe Secretary shall periodically review the
				effectiveness of each plan developed under subsection (a). The Secretary shall
				refine each such plan as the Secretary considers appropriate in light of such
				review.
								(2)Request for review by
				veteransIn addition to the
				periodic review required by paragraph (1), the Secretary shall conduct a review
				of the plan of a veteran under paragraph (1) at the request of such veteran, or
				in the case that such veteran is incapacitated, at the request of the guardian
				or the designee of such veteran.
								(g)State designated
				protection and advocacy system definedIn this section, the term State
				protection and advocacy system means a system established in a State
				under subtitle C of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15041 et seq.) to protect and advocate for the
				rights of persons with development
				disabilities.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by inserting after the item relating to section 1710B the
			 following new item:
					
						
							1710C. Traumatic brain injury:
				plans for rehabilitation and reintegration into the
				community.
						
						.
				103.Use of non-Department of Veterans Affairs
			 facilities for implementation of rehabilitation and community reintegration
			 plans for traumatic brain injury
				(a)In generalSubchapter II of chapter 17 is amended by
			 inserting after section 1710C, as added by section 102 of this Act, the
			 following new section:
					
						1710D.Traumatic brain injury: use of
				non-Department facilities for rehabilitation
							(a)In generalSubject to section 1710(a)(4) of this title
				and subsection (b) of this section, the Secretary shall provide rehabilitative
				treatment or services to implement a plan developed under section 1710C of this
				title at a non-Department facility with which the Secretary has entered into an
				agreement for such purpose, to an individual—
								(1)who is described in section 1710C(a) of
				this title; and
								(2)(A)to whom the Secretary is unable to provide
				such treatment or services at the frequency or for the duration prescribed in
				such plan; or
									(B)for whom the Secretary determines that it
				is optimal with respect to the recovery and rehabilitation of such individual
				.
									(b)StandardsThe Secretary may not provide treatment or
				services as described in subsection (a) at a non-Department facility under such
				subsection unless such facility maintains standards for the provision of such
				treatment or services established by an independent, peer-reviewed organization
				that accredits specialized rehabilitation programs for adults with traumatic
				brain injury.
							(c)Authorities of State
				protection and advocacy systemsWith respect to the provision of
				rehabilitative treatment or services described in subsection (a) in a
				non-Department facility, a State designated protection and advocacy system
				established under subtitle C of the Developmental Disabilities Assistance and
				Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.) shall have the authorities
				described under such
				subtitle.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by inserting after the item relating to section 1710C, as
			 added by section 102 of this Act, the following new item:
					
						
							1710D. Traumatic brain injury:
				use of non-Department facilities for
				rehabilitation.
						
						.
				(c)Conforming
			 amendmentSection 1710(a)(4) is amended by inserting the
			 requirement in section 1710D of this title that the Secretary provide certain
			 intervention, rehabilitative treatment, or services, after
			 extended care services,.
				104.Research, education, and clinical care
			 program on severe traumatic brain injury
				(a)Program requiredSubchapter II of chapter 73 is amended by
			 inserting after section 7330 the following new section:
					
						7330A.Severe traumatic brain injury research,
				education, and clinical care program
							(a)Program requiredThe Secretary shall establish a program on
				research, education, and clinical care to provide intensive
				neuro-rehabilitation to veterans with a severe traumatic brain injury,
				including veterans in a minimally conscious state who would otherwise receive
				only long-term residential care.
							(b)Collaboration requiredThe Secretary shall establish the program
				required by subsection (a) in collaboration with the Defense and Veterans Brain
				Injury Center and academic institutions selected by the Secretary from among
				institutions having an expertise in research in neuro-rehabilitation.
							(c)Education requiredAs part of the program required by
				subsection (a), the Secretary shall, in collaboration with the Defense and
				Veterans Brain Injury Center, conduct educational programs on recognizing and
				diagnosing mild and moderate cases of traumatic brain injury.
							(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary for each of fiscal years 2008
				through 2012, $10,000,000 to carry out the program required by subsection
				(a).
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 is amended by inserting after the item relating to section 7330 the
			 following new item:
					
						
							7330A. Severe traumatic brain
				injury research, education, and clinical care
				program.
						
						.
				(c)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a report on the research to be conducted under the program required by
			 section 7330A of title 38, United States Code, as added by subsection
			 (a).
				105.Pilot program on assisted living services
			 for veterans with traumatic brain injury
				(a)Pilot programNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall, in
			 collaboration with the Defense and Veterans Brain Injury Center, carry out a
			 pilot program to assess the effectiveness of providing assisted living services
			 to eligible veterans to enhance the rehabilitation, quality of life, and
			 community integration of such veterans.
				(b)Duration of programThe pilot program shall be carried out
			 during the five-year period beginning on the date of the commencement of the
			 pilot program.
				(c)Program locations
					(1)In generalThe pilot program shall be carried out at
			 locations selected by the Secretary for purposes of the pilot program. Of the
			 locations so selected—
						(A)at least one shall be in each health care
			 region of the Veterans Health Administration that contains a polytrauma center
			 of the Department of Veterans Affairs; and
						(B)any other locations shall be in areas that
			 contain high concentrations of veterans with traumatic brain injury, as
			 determined by the Secretary.
						(2)Special consideration for veterans in rural
			 areasSpecial consideration
			 shall be given to provide veterans in rural areas with an opportunity to
			 participate in the pilot program.
					(d)Provision of assisted living
			 services
					(1)AgreementsIn carrying out the pilot program, the
			 Secretary may enter into agreements for the provision of assisted living
			 services on behalf of eligible veterans with a provider participating under a
			 State plan or waiver under title XIX of such Act (42 U.S.C. 1396 et
			 seq.).
					(2)StandardsThe Secretary may not place, transfer, or
			 admit a veteran to any facility for assisted living services under this program
			 unless the Secretary determines that the facility meets such standards as the
			 Secretary may prescribe for purposes of the pilot program. Such standards
			 shall, to the extent practicable, be consistent with the standards of Federal,
			 State, and local agencies charged with the responsibility of licensing or
			 otherwise regulating or inspecting such facilities.
					(e)Continuation of case management and
			 rehabilitation servicesIn
			 carrying the pilot program under subsection (a), the Secretary shall continue
			 to provide each veteran who is receiving assisted living services under the
			 pilot program with rehabilitative services and shall designate Department
			 health-care employees to furnish case management services for veterans
			 participating in the pilot program.
				(f)Report
					(1)In generalNot later than 60 days after the completion
			 of the pilot program, the Secretary shall submit to the congressional veterans
			 affairs committees a report on the pilot program.
					(2)ContentsThe report required by paragraph (1) shall
			 include the following:
						(A)A description of the pilot program.
						(B)An assessment of the utility of the
			 activities under the pilot program in enhancing the rehabilitation, quality of
			 life, and community reintegration of veterans with traumatic brain
			 injury.
						(C)Such recommendations as the Secretary
			 considers appropriate regarding the extension or expansion of the pilot
			 program.
						(g)DefinitionsIn this section:
					(1)The term assisted living
			 services means services of a facility in providing room, board, and
			 personal care for and supervision of residents for their health, safety, and
			 welfare.
					(2)The term case management
			 services includes the coordination and facilitation of all services
			 furnished to a veteran by the Department of Veterans Affairs, either directly
			 or through contract, including assessment of needs, planning, referral
			 (including referral for services to be furnished by the Department, either
			 directly or through a contract, or by an entity other than the Department),
			 monitoring, reassessment, and followup.
					(3)The term congressional veterans
			 affairs committees means—
						(A)the Committee on Veterans' Affairs of the
			 Senate; and
						(B)the Committee on Veterans' Affairs of the
			 House of Representatives.
						(4)The term eligible veteran
			 means a veteran who—
						(A)is enrolled in the Department of Veterans
			 Affairs health care system;
						(B)has received treatment for traumatic brain
			 injury from the Department of Veterans Affairs;
						(C)is unable to manage routine activities of
			 daily living without supervision and assistance; and
						(D)could reasonably be expected to receive
			 ongoing services after the end of the pilot program under this section under
			 another government program or through other means.
						(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs to carry out
			 this section, $8,000,000 for each of fiscal years 2008 through 2013.
				106.Age-appropriate nursing home care
				(a)FindingCongress finds that young veterans who are
			 injured or disabled through military service and require long-term care should
			 have access to age-appropriate nursing home care.
				(b)Requirement To provide age-appropriate
			 nursing home careSection
			 1710A is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (b) the
			 following new subsection (c):
						
							(c)The Secretary shall ensure that nursing
				home care provided under subsection (a) is provided in an age-appropriate
				manner.
							.
					107.Research on traumatic brain injury
				(a)Inclusion of research on traumatic brain
			 injury under ongoing research programsThe Secretary of Veterans Affairs shall, in
			 carrying out research programs and activities under the provisions of law
			 referred to in subsection (b), ensure that such programs and activities include
			 research on the sequelae of mild to severe forms of traumatic brain injury,
			 including—
					(1)research on visually-related neurological
			 conditions;
					(2)research on seizure disorders;
					(3)research on means of improving the
			 diagnosis, rehabilitative treatment, and prevention of such sequelae;
					(4)research to determine the
			 most effective cognitive and physical therapies for the sequelae of traumatic
			 brain injury; and
					(5)research on dual
			 diagnosis of post-traumatic stress disorder and traumatic brain injury.
					(b)Research authoritiesThe provisions of law referred to in this
			 subsection are the following:
					(1)Section 3119 of title 38, United States
			 Code, relating to rehabilitation research and special projects.
					(2)Section 7303 of such title, relating to
			 research programs of the Veterans Health Administration.
					(3)Section 7327 of such title, relating to
			 research, education, and clinical activities on complex multi-trauma associated
			 with combat injuries.
					(c)CollaborationIn carrying out the research required by
			 subsection (a), the Secretary shall collaborate with facilities that—
					(1)conduct research on rehabilitation for
			 individuals with traumatic brain injury; and
					(2)receive grants for such research from the
			 National Institute on Disability and Rehabilitation Research of the Department
			 of Education.
					(d)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report describing in comprehensive detail the
			 research to be carried out pursuant to subsection (a).
				IILane Evans
			 Benefits Improvements
			201.Extension of period
			 of eligibility for health care for combat service in the Persian Gulf war or
			 future hostilitiesSection
			 1710(e)(3)(C) is amended by striking 2 years and inserting
			 5 years.
			202.Report on veterans
			 and the provision to veterans of benefits and services by the Department of
			 Veterans Affairs
				(a)In
			 generalChapter 5 is amended by inserting after section 530 the
			 following new section:
					
						530A.Report on veterans and the provision to
				veterans of benefits and services by the Department
							(a)Annual report
				required(1)Not later than 90 days
				after the end of the fiscal year in which this section is enacted and every
				fiscal year thereafter, the Secretary shall submit to the appropriate
				committees of Congress a report on veterans and the provision to veterans of
				benefits and services under the laws administered by the Secretary.
								(2)Each report required by
				paragraph (1) shall provide the information specified in subsection (c),
				current as of the last day of the fiscal year for which the report is
				submitted.
								(b)Quarterly report
				required(1)Not later than 60 days
				after the end of the first quarter following the date on which this section is
				enacted and quarterly thereafter, the Secretary shall submit to the appropriate
				committees of Congress a report on the claims of veterans for service-connected
				compensation under section 1114 of this title.
								(2)Each report required by
				paragraph (1) shall provide the information specified in subparagraphs (A) and
				(F) of subsection (c)(2), current as of the last day of the quarter for which
				the report is submitted.
								(c)Covered
				informationThe information specified in this subsection for a
				report under subsection (a) is information on veterans and the provision to
				veterans of benefits and services under the laws administered by the Secretary
				as follows:
								(1)For each covered tour of
				duty category, aggregated personal information on veterans provided benefits
				and services under the laws administered by the Secretary, including
				demographic information as follows:
									(A)Sex.
									(B)Age.
									(C)Marital status (whether
				married, single, separated, or divorced).
									(D)Residence (by State,
				territory, or country).
									(E)Armed Force, as of the
				date of discharge or separation.
									(F)Service as a member of a
				regular component of the Armed Forces or as a Reserve (including whether
				National Guard or Reserve).
									(G)Separation status.
									(2)For each covered tour of
				duty category, aggregated information on the compensation, pension, and other
				benefits and services provided by the Department to veterans, or provided with
				respect to such veterans as the case may be, including the following:
									(A)The claims of such
				veterans for service-connected compensation under section 1114 of this title,
				including the following set forth by:
										(i)The number of such claims
				received.
										(ii)The number of such
				claims processed.
										(iii)The number of such
				claims pending.
										(iv)The number of such
				claims granted.
										(v)The number of such claims
				denied.
										(vi)The number of such
				claims with a combined disability rating of 10 percent or more.
										(B)The amount of such
				compensation paid to such veterans, stated as an average monthly amount of such
				veterans receiving such compensation set forth by the following:
										(i)Such veterans with a
				disability rating of zero percent.
										(ii)Such veterans with a
				disability rating of 10 percent.
										(iii)Such veterans with a
				disability rating of 20 percent.
										(iv)Such veterans with a
				disability rating of 30 percent.
										(v)Such veterans with a
				disability rating of 40 percent.
										(vi)Such veterans with a
				disability rating of 50 percent.
										(vii)Such veterans with a
				disability rating of 60 percent.
										(viii)Such veterans with a
				disability rating of 70 percent.
										(ix)Such veterans with a
				disability rating of 80 percent.
										(x)Such veterans with a
				disability rating of 90 percent.
										(xi)Such veterans with a
				disability rating of 100 percent.
										(xii)Such veterans paid
				special monthly compensation under any of subsections (k) through (s) of
				section 1114 of this title.
										(C)The claims for dependency
				and indemnity compensation under chapter 13 of this title, with respect to such
				veterans, including the following:
										(i)The number of such claims
				received.
										(ii)The number of such
				claims processed.
										(iii)The number of such
				claims pending.
										(iv)The number of such
				claims granted.
										(v)The number of such claims
				denied.
										(D)The amount of such
				dependency and indemnity compensation paid with respect to survivors of such
				veterans, stated as an average monthly amount.
									(E)The number of such
				survivors who have one or more dependent children under the age of 18 and who
				receive additional benefits under section 1311(f) of this title by reason
				thereof.
									(F)The claims for pension
				under chapter 15 of this title, for or with respect to such veterans, including
				the following:
										(i)The number of such claims
				received.
										(ii)The number of such
				claims processed.
										(iii)The number of such
				claims pending.
										(iv)The number of such
				claims granted.
										(v)The number of such claims
				denied.
										(G)The amount of such
				pension paid for or with respect to such veterans, stated as an average monthly
				amount set forth by whether such veterans have—
										(i)no eligible
				dependents;
										(ii)one or more
				dependents;
										(iii)benefits paid at the
				house bound rate; and
										(iv)benefits paid at the
				rate for aid and attendance.
										(3)For each covered tour of
				duty category, aggregated information on the use of vet centers by veterans,
				including the number of veterans using services of vet centers set forth by
				whether such veterans are members of the National Guard or the Reserves.
								(4)For each covered tour of
				duty category, aggregated information on the provision to veterans of health
				care services by the Veterans Health Administration, set forth by the
				following:
									(A)Whether the services
				provided were inpatient or outpatient services.
									(B)Aggregate information
				about such veterans served, including the number of such veterans set forth by
				the following:
										(i)Sex.
										(ii)Age.
										(iii)Armed Force, as of the
				date of discharge or separation.
										(iv)Service as a member of a
				regular component of the Armed Forces or as a Reserve (including whether
				National Guard or Reserve).
										(C)Where such services were
				provided, including whether such services were provided in a hospital, vet
				center, or a specialty care facility such as a polytrauma center.
									(5)For each covered tour of
				duty category, aggregated information on mental health disorders of veterans,
				including the number of veterans who after December 31, 2002, have been
				diagnosed or treated for one or more of the following:
									(A)Post-traumatic stress
				disorder.
									(B)Depressive
				disorders.
									(C)Neurotic
				disorders.
									(D)Substance use
				disorders.
									(E)Acute reaction to
				stress.
									(F)Such other mental
				disorders as the Secretary considers appropriate.
									(d)Protection of
				identitiesThe Secretary shall take appropriate actions in
				preparing and submitting reports under this section to ensure that no
				personally identifying information on any particular veteran is included or
				otherwise improperly released in such reports.
							(e)DefinitionsIn
				this section:
								(1)The term
				appropriate committees of Congress means—
									(A)the Committees on Armed
				Services, Appropriations, and Veterans' Affairs of the Senate; and
									(B)the Committees on Armed
				Services, Appropriations, and Veterans' Affairs of the House of
				Representatives.
									(2)The term duty in
				the Post 9/11 Global Operations theater means service in the active
				military, naval, or air service during the Post 9/11 Global Operations in a
				location (including the airspace above) as follows:
									(A)Afghanistan.
									(B)Iraq.
									(C)Any geographic location
				specified for an award of the Global War on Terrorism Expeditionary Medal to
				members of the Armed Forces.
									(3)The term covered
				tour of duty category means the following:
									(A)Deployment in only in
				Afghanistan.
									(B)Deployment in only in
				Iraq.
									(C)Deployment in both
				Afghanistan and Iraq.
									(D)Duty in the Post 9/11
				Global Operations theater other than in Afghanistan or Iraq.
									(E)Any other duty not
				covered by subparagraphs (A) through (D).
									(4)The term vet
				center means a center for the provision of readjustment counseling and
				related mental health services under section 1712A of this
				title.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 is
			 amended by inserting after the item related to section 530 the following new
			 item:
					
						
							530A. Annual report on veterans
				and the provision to veterans of benefits and services by the
				Department.
						
						.
				203.Department of Veterans
			 Affairs hospital quality report card initiative
				(a)PurposeThe purpose of this section is to establish
			 the Hospital Quality Report Card Initiative under title 38, United States Code,
			 to ensure that information on the quality and performance of hospitals
			 administered by the Secretary of Veterans Affairs is readily available and
			 accessible in order to—
					(1)inform patients and
			 consumers about health care quality in such hospitals;
					(2)assist health care
			 providers of the Department of Veterans Affairs in identifying opportunities
			 for quality improvement and cost containment; and
					(3)increase the
			 understanding and general awareness of the public of hospital quality
			 issues.
					(b)EstablishmentSubchapter III of chapter 17 is amended by
			 adding at the end the following new section:
					
						1730A.Hospital Quality
				Report Card Initiative
							(a)In
				generalNot later than 18 months after the date of the enactment
				of this section, the Secretary shall establish and implement a Hospital Quality
				Report Card Initiative (in this section referred to as the
				Initiative) to report on health care quality in VA
				hospitals.
							(b)Availability of
				information on quality and performance of VA hospitals(1)(A)Under the initiative,
				the Secretary shall make available to the public the most current information
				on the quality and performance of each VA hospital on the Internet web site or
				in the promotional literature of each such VA hospital. Such information shall
				include quality measures that allow for an assessment of the following, with
				respect to health care provided by VA hospitals:
										(i)Effectiveness.
										(ii)Safety.
										(iii)Timeliness.
										(iv)Efficiency.
										(v)Patient
				satisfaction.
										(B)In reporting information
				pursuant to subparagraph (A), the Secretary may display or provide links to
				reports or analyses on VA hospital quality and performance from all available
				objective sources, which may include the following:
										(i)The Joint Commission on
				Accreditation of Healthcare Organizations.
										(ii)The Office of the
				Inspector General.
										(iii)The Office of the
				Medical Inspector.
										(iv)Offices of the
				Department involved in the collection and dissemination of data on the
				performance of individual hospitals.
										(v)National and local media
				entities.
										(vi)Professional
				journals.
										(vii)Such other sources as
				the Secretary considers appropriate.
										(C)In reporting information
				as provided for under subparagraph (A), the Secretary may risk adjust quality
				measures to account for differences relating to—
										(i)the characteristics of
				the reporting VA hospital, such as licensed bed size, geography, and teaching
				hospital status; and
										(ii)patient characteristics,
				such as health status, severity of illness, and socioeconomic status.
										(D)Under the Initiative, the
				Secretary may verify information reported under this paragraph to ensure
				accuracy and validity.
									(E)The Secretary shall
				disclose the nature and scope of information reported under this paragraph to
				all VA hospitals that are the subject of any such information.
									(F)(i)The Secretary shall
				inform the Committee on Veterans' Affairs of the Senate and the Committee on
				Veterans' Affairs of the House of Representatives of the nature and scope of
				information to be reported under this paragraph.
										(ii)The Secretary shall
				ensure that information on health care quality is provided in a manner that is
				conducive for comparisons with other local hospitals or regional hospitals, as
				appropriate.
										(iii)The Secretary shall
				establish procedures for making information under this paragraph available to
				the public in accordance with the requirements of subparagraph (A).
										(G)The analytic
				methodologies and limitations on information sources utilized by the Secretary
				to develop and disseminate information under this paragraph may be identified
				and acknowledged in a notice or disclaimer, and may include the appropriate and
				inappropriate uses of such information.
									(H)Not less frequently than
				annually, the Secretary may compare quality measures data submitted by each VA
				hospital to the Secretary with quality measures data submitted to the Secretary
				in the prior year or years by each such VA hospital in order to identify
				actions that could lead to false or artificial improvements in the quality
				measurements of such VA hospitals.
									(2)(A)The Secretary shall
				develop and implement effective safeguards to protect against the unauthorized
				use or disclosure of VA hospital data that is reported under this
				section.
									(B)The Secretary shall
				develop and implement effective safeguards to protect against the dissemination
				of inconsistent, incomplete, invalid, inaccurate, or subjective VA hospital
				data.
									(C)The Secretary shall
				ensure that identifiable patient data shall not be released to the
				public.
									(c)Definition of VA hospitalIn this section, the term VA
				hospital means a Department of Veterans Affairs Medical Center
				administered by the
				Secretary.
							.
				(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item relating to section 1730 the following new
			 item:
					
						
							1730A. Hospital Quality Report
				Card
				Initiative.
						
						.
				204.Mental health:
			 service-connection status and evaluations for certain veterans
				(a)Presumption of
			 service-connection of mental illness for certain veteransSection
			 1702 is amended—
					(1)by striking
			 psychosis and inserting mental illness;
			 and
					(2)in the heading, by
			 striking psychosis and inserting
			 mental
			 illness.
					(b)Provision of mental
			 health evaluations for certain veteransUpon the request of a
			 veteran described in section 1710(e)(3)(C) of title 38, United States Code, the
			 Secretary shall provide to such veteran a preliminary mental health evaluation
			 as soon as practicable, but not later than 30 days after such request.
				IIIHealth care
			 matters
			301.Enrollment of priority
			 8 veterans in patient enrollment systemSection 17.36(c) of title 38, Code of
			 Federal Regulations, shall have no further force or effect.
			302.Submittal of annual
			 enrollment decisions to CongressSection 1705 is amended by adding at the end
			 the following new subsection:
				
					(d)(1)In operating the
				system of annual patient enrollment in accordance with subsection (a), the
				Secretary shall, not later than August 1 of each year, publish in the Federal
				Register notice of which categories of veterans the Secretary has determined
				will be eligible to be enrolled in the next fiscal year beginning after such
				publication.
						(2)(A)If, in a notice
				published in accordance with paragraph (1), the Secretary proposes to restrict
				the categories of veterans to be eligible to be enrolled in the system of
				annual patient enrollment in a fiscal year, the Secretary shall, on the same
				date that such notice is published, submit to the Committee on Veterans'
				Affairs of the Senate and the Committee on Veterans' Affairs of the House of
				Representatives a report setting forth an estimate of the difference
				between—
								(i)the cost to the
				Department in such fiscal year of enrolling in such system any veterans who
				would otherwise be enrolled if not for the operation of such restriction,
				and
								(ii)the cost to the
				Department in such fiscal year of enrolling veterans as proposed by the
				Secretary in such notice.
								(B)The Secretary
				may not implement any restriction on the categories of veterans eligible to be
				enrolled in a fiscal year until 45 days after the date on which the report on
				such restriction under subparagraph (A) is submitted under that
				subparagraph.
							.
			303.Prohibition on
			 collection of copayments and other fees for hospital or nursing home
			 care
				(a)In
			 generalSection 1710 is amended—
					(1)by redesignating
			 subsection (h) as subsection (i); and
					(2)by inserting after
			 subsection (g) the following new subsection (h):
						
							(h)Notwithstanding any other
				provision of this section, a veteran who is catastrophically disabled shall not
				be required to make any payment otherwise required under subsection (f) or (g)
				for the receipt of hospital care or nursing home care under this
				section.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 October 1, 2007.
				304.Transportation grants for rural veterans
			 service organizations
				(a)Grants authorized
					(1)In generalThe Secretary of Veterans Affairs shall
			 establish a grant program to provide innovative transportation options to
			 veterans in remote rural areas.
					(2)Use of fundsGrants awarded under this section may be
			 used by State veterans’ service agencies, veterans service organizations, and
			 qualified community transportation organizations to—
						(A)assist veterans in remote rural areas to
			 travel to Department of Veterans Affairs medical centers; and
						(B)otherwise assist in providing medical care
			 to veterans in remote rural areas.
						(3)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
					(4)No matching requirementThe recipient of a grant under this section
			 shall not be required to provide matching funds as a condition for receiving
			 such grant.
					(b)RegulationsThe Secretary shall prescribe regulations
			 for—
					(1)evaluating grant applications under this
			 section; and
					(2)otherwise administering the program
			 established by this section.
					(c)DefinitionsIn this
			 section:
					(1)The term qualified community
			 transportation organizations means a public or private nonprofit
			 organization that is eligible for a grant under sections 5307 and 5311 of title
			 49, United States Code.
					(2)The term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $6,000,000 for each of the fiscal years 2008
			 through 2012 to carry out this section.
				305.Demonstration projects on alternatives for
			 expanding care for veterans in rural areas
				(a)In generalThe Secretary of Veterans Affairs, through
			 the Director of the Office of Rural Health, shall carry out demonstration
			 projects to examine alternatives for expanding care for veterans in rural
			 areas, including the following:
					(1)Establishing a partnership between the
			 Department of Veterans Affairs and the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at community health
			 centers.
					(2)Expanding coordination between the
			 Department of Veterans Affairs and the Indian Health Service to expand care for
			 Native American veterans.
					(b)Geographic distributionThe Secretary of Veterans Affairs shall
			 ensure that the demonstration projects authorized under subsection (a) are
			 located at not less than three facilities that are geographically distributed
			 throughout the United States.
				(c)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit a
			 report on the results of the demonstration projects conducted under subsection
			 (a) to—
					(1)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the Senate; and
					(2)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the House of Representatives.
					306.Report to Congress on matters related to
			 care for veterans who live in rural areas
				(a)Annual reportThe Secretary of Veterans Affairs shall
			 submit to Congress each year, together with documents submitted to Congress in
			 support of the budget of the President for the fiscal year beginning in such
			 year (as submitted pursuant to section 1105 of title 31, United States Code),
			 an assessment, current as of the fiscal year ending in the year before such
			 report is submitted, of the following:
					(1)The implementation of the provisions of
			 this Act, including the amendments made by sections 309 and 310.
					(2)The establishment and function of the
			 Office of Rural Health under section 7308 of title 38, United States
			 Code.
					(3)The feasibility and
			 advisability of establishing a partnership between the Department of Veterans
			 Affairs and the Centers for Medicare and Medicaid Services of the Department of
			 Health and Human Services to coordinate care for veterans in rural areas at
			 critical access hospitals (as designated or certified under section 1820 of the
			 Social Security Act (42 U.S.C. 1395i–4)).
					(4)Plans for the Department
			 to employ the use of telemedicine to serve rural veterans.
					(b)Additional requirements for initial
			 reportThe Secretary of
			 Veterans Affairs shall submit to Congress, together with the first report
			 submitted under subsection (a), an assessment of the following:
					(1)The fee-basis health-care program required
			 by subsection (b) of section 212 of the Veterans Benefits, Health Care, and
			 Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3422).
					(2)The outreach program required by section
			 213 of such Act.
					307.Veterans beneficiary
			 travel program
				(a)Repeal of requirement
			 To adjust amounts deducted from payments or allowances for beneficiary
			 travelSection 111(c) is amended—
					(1)by striking
			 paragraph (5); and
					(2)in paragraph (2), by
			 striking , except as provided in paragraph (5) of this
			 subsection,.
					(b)Determination of
			 mileage reimbursement rateSection 111(g) is amended—
					(1)by amending paragraph (1)
			 to read as follows:
						
							(1)Subject to paragraph (3), in determining
				the amount of allowances or reimbursement to be paid under this section, the
				Secretary shall use the mileage reimbursement rate for the use of privately
				owned vehicles by Government employees on official business (when a Government
				vehicle is available), as prescribed by the Administrator of General Services
				under section
				5707(b) of title
				5.
							;
					(2)by striking paragraphs
			 (3) and (4); and
					(3)by inserting after
			 paragraph (2) the following new paragraph (3):
						
							(3)Subject to the
				availability of appropriations, the Secretary may modify the amount of
				allowances or reimbursement to be paid under this section using a mileage
				reimbursement rate in excess of that prescribed under paragraph
				(1).
							.
					(c)ReportNot
			 later than 14 months after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report containing an estimate of the additional costs incurred by the
			 Department of Veterans Affairs because of this section, including—
					(1)any costs
			 resulting from increased utilization of healthcare services by veterans
			 eligible for travel allowances or reimbursements under section 111 of title 38,
			 United States Code; and
					(2)the additional costs that
			 would be incurred by the Department should the Secretary exercise the authority
			 described in subsection (g)(3) of such section.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to travel expenses incurred after the expiration of the 90-day period that
			 begins on the date of the enactment of this Act.
				308.Modification of
			 requirements for furnishing outpatient dental services to veterans with a
			 service-connected dental condition or disabilitySection 1712(a)(1)(B)(iv) is amended by
			 striking 90-day and inserting 180-day.
			309.Exemption for hospice
			 care from long-term care copayment requirementsSection 1710 is amended—
				(1)in subsection (f), by adding at the end the
			 following new paragraph:
					
						(6)This subsection does not
				apply to hospital care or nursing home care that constitute hospice
				care.
						;
				and
				(2)in subsection (g), by
			 adding at the end the following new paragraph:
					
						(4)This subsection does not
				apply to medical services that constitute hospice
				care.
						.
				IVHomeless Veterans
			 matters
			401.Repeal of authority
			 for adjustments to per diem payments to homeless veterans service centers for
			 receipt of other sources of incomeSection 2012(a)(2) is amended—
				(1)by striking subparagraphs (B) and
			 (D);
				(2)in subparagraph
			 (A)—
					(A)by striking The
			 rate and inserting Except as provided in subparagraph (B), the
			 rate;
					(B)by striking
			 adjusted by the Secretary under subparagraph (B); and
					(C)by designating the second
			 sentence as subparagraph (B) and indenting the margin of such subparagraph, as
			 so designated, two ems from the left margin; and
					(3)in subparagraph (C), by
			 striking to make the adjustment under subparagraph (B).
				402.Demonstration program
			 on preventing veterans at-risk of homelessness from becoming homeless
				(a)Demonstration
			 programThe Secretary of
			 Veterans Affairs shall carry out a demonstration program for the purpose
			 of—
					(1)identifying members of
			 the Armed Forces on active duty who are at risk of becoming homeless after they
			 are discharged or released from active duty; and
					(2)providing referral,
			 counseling, and supportive services, as appropriate, to help prevent such
			 members, upon becoming veterans, from becoming homeless.
					(b)Program
			 locationsThe Secretary shall
			 carry out the demonstration program in at least three locations.
				(c)Identification
			 criteriaIn developing and
			 implementing the criteria to identify members of the Armed Forces, who upon
			 becoming veterans, are at-risk of becoming homeless, the Secretary of Veterans
			 Affairs shall consult with the Secretary of Defense and such other officials
			 and experts as the Secretary considers appropriate.
				(d)ContractsThe Secretary of Veterans Affairs may enter
			 into contracts to provide the referral, counseling, and supportive services
			 required under the demonstration program with entities or organizations that
			 meet such requirements as the Secretary may establish.
				(e)SunsetThe authority of the Secretary under
			 subsection (a) shall expire on September 30, 2011.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated $2,000,000
			 for the purpose of carrying out the provisions of this section.
				403.Expansion and
			 extension of authority for program of referral and counseling services for
			 at-risk veterans transitioning from certain institutions
				(a)Program
			 authoritySubsection (a) of section 2023 is amended by striking
			 a demonstration program for the purpose of determining the costs and
			 benefits of providing and inserting a program of.
				(b)Scope of
			 programSubsection (b) of such section is amended—
					(1)by striking
			 Demonstration in the subsection
			 heading;
					(2)by striking
			 demonstration; and
					(3)by striking in at
			 least six locations and inserting in at least 12
			 locations.
					(c)Extension of
			 authoritySubsection (d) of such section is amended by striking
			 shall cease and all that follows and inserting shall
			 cease on September 30, 2011..
				(d)Conforming
			 amendments
					(1)Subsection (c)(1) of such
			 section is amended by striking demonstration.
					(2)The heading of such
			 section is amended to read as follows:
						
							2023.Referral and
				counseling services: veterans at risk of homelessness who are transitioning
				from certain
				institutions
							.
					(3)Section 2022(f)(2)(C) of
			 such title is amended by striking demonstration.
					(e)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 is
			 amended by striking the item relating to section 2023 and inserting the
			 following:
					
						
							2023. Referral and counseling services:
				veterans at risk of homelessness who are transitioning from certain
				institutions.
						
						.
				404.Availability of grant
			 funds to service centers for personnelSection 2011 is amended by adding at the end
			 the following new subsection:
				
					(i)Availability of grant
				funds for service center personnelA grant under this section for a service
				center for homeless veterans may be used to provide funding for staff as
				necessary in order for the center to meet the service availability requirements
				of subsection
				(g)(1).
					.
			405.Permanent authority
			 for domiciliary services for homeless veterans and enhancement of capacity of
			 domiciliary care programs for female veteransSubsection (b) of section 2043 is amended to
			 read as follows:
				
					(b)Enhancement of capacity
				of domiciliary care programs for female veteransThe Secretary shall take appropriate
				actions to ensure that the domiciliary care programs of the Department are
				adequate, with respect to capacity and with respect to safety, to meet the
				needs of veterans who are
				women.
					.
			406.Financial assistance
			 for supportive services for very low-income veteran families in permanent
			 housing
				(a)PurposeThe
			 purpose of this section is to facilitate the provision of supportive services
			 for very low-income veteran families in permanent housing.
				(b)Financial
			 Assistance
					(1)In
			 generalSubchapter V of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
						
							2044.Financial assistance
				for supportive services for very low-income veteran families in permanent
				housing
								(a)Distribution of
				Financial Assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of supportive services described in
				subsection (b) for very low-income veteran families occupying permanent
				housing.
									(2)Financial assistance
				under this section shall consist of grants for each such family for which an
				approved eligible entity is providing or coordinating the provision of
				supportive services.
									(3)(A)The Secretary shall
				provide such grants to each eligible entity that is providing or coordinating
				the provision of supportive services.
										(B)The Secretary is
				authorized to establish intervals of payment for the administration of such
				grants and establish a maximum amount to be awarded, in accordance with the
				services being provided and their duration.
										(4)In providing financial
				assistance under paragraph (1), the Secretary shall give preference to entities
				providing or coordinating the provision of supportive services for very
				low-income veteran families who are transitioning from homelessness to
				permanent housing.
									(5)The Secretary shall
				ensure that, to the extent practicable, financial assistance under this
				subsection is equitably distributed across geographic regions, including rural
				communities and tribal lands.
									(6)Each entity receiving
				financial assistance under this section to provide supportive services to a
				very low-income veteran family shall notify that family that such services are
				being paid for, in whole or in part, by the Department.
									(7)The Secretary may require
				entities receiving financial assistance under this section to submit a report
				to the Secretary that describes the projects carried out with such financial
				assistance.
									(b)Supportive
				ServicesThe supportive services referred to in subsection (a)
				are the following:
									(1)Services provided by an
				eligible entity or a subcontractor of an eligible entity that address the needs
				of very low-income veteran families occupying permanent housing,
				including—
										(A)outreach services;
										(B)case management
				services;
										(C)assistance in obtaining
				any benefits from the Department which the veteran may be eligible to receive,
				including, but not limited to, vocational and rehabilitation counseling,
				employment and training service, educational assistance, and health care
				services; and
										(D)assistance in obtaining
				and coordinating the provision of other public benefits provided in federal,
				State, or local agencies, or any organization defined in subsection (f),
				including—
											(i)health care services
				(including obtaining health insurance);
											(ii)daily living
				services;
											(iii)personal financial
				planning;
											(iv)transportation
				services;
											(v)income support
				services;
											(vi)fiduciary and
				representative payee services;
											(vii)legal services to
				assist the veteran family with issues that interfere with the family's ability
				to obtain or retain housing or supportive services;
											(viii)child care;
											(ix)housing counseling;
				and
											(x)other services necessary
				for maintaining independent living.
											(2)Services described in
				paragraph (1) that are delivered to very low-income veteran families who are
				homeless and who are scheduled to become residents of permanent housing within
				90 days pending the location or development of housing suitable for permanent
				housing.
									(3)Services described in
				paragraph (1) for very low-income veteran families who have voluntarily chosen
				to seek other housing after a period of tenancy in permanent housing, that are
				provided, for a period of 90 days after such families exit permanent housing or
				until such families commence receipt of other housing services adequate to meet
				their current needs, but only to the extent that services under this paragraph
				are designed to support such families in their choice to transition into
				housing that is responsive to their individual needs and preferences.
									(c)Application for
				Financial Assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application therefor in such form, in such manner, and containing such
				commitments and information as the Secretary determines to be necessary to
				carry out this section.
									(2)Each application
				submitted by an eligible entity under paragraph (1) shall contain—
										(A)a description of the
				supportive services proposed to be provided by the eligible entity and the
				identified needs for those services;
										(B)a description of the
				types of very low-income veteran families proposed to be provided such
				services;
										(C)an estimate of the number
				of very low-income veteran families proposed to be provided such
				services;
										(D)evidence of the
				experience of the eligible entity in providing supportive services to very
				low-income veteran families; and
										(E)a description of the
				managerial capacity of the eligible entity—
											(i)to coordinate the
				provision of supportive services with the provision of permanent housing by the
				eligible entity or by other organizations;
											(ii)to assess continuously
				the needs of very low-income veteran families for supportive services;
											(iii)to coordinate the
				provision of supportive services with the services of the Department;
											(iv)to tailor supportive
				services to the needs of very low-income veteran families; and
											(v)to seek continuously new
				sources of assistance to ensure the long-term provision of supportive services
				to very low-income veteran families.
											(3)The Secretary shall
				establish criteria for the selection of eligible entities to be provided
				financial assistance under this section.
									(d)Technical
				Assistance(1)The Secretary shall
				provide training and technical assistance to participating eligible entities
				regarding the planning, development, and provision of supportive services to
				very low-income veteran families occupying permanent housing, through the
				Technical Assistance grants program in section 2064 of this title.
									(2)The Secretary may provide
				the training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
									(e)Funding(1)From amounts
				appropriated to the Department for Medical Services, there shall be available
				to carry out subsection (a), (b), and (c) amounts as follows:
										(A)$15,000,000 for fiscal
				year 2008.
										(B)$20,000,000 for fiscal
				year 2009.
										(C)$25,000,000 for fiscal
				year 2010.
										(2)Not more than $750,000
				may be available under paragraph (1) in any fiscal year to provide technical
				assistance under subsection (d).
									(3)There is authorized to be
				appropriated $1,000,000 for each of the fiscal year 2008 through 2010 to carry
				out the provisions of subsection (d).
									(f)DefinitionsIn
				this section:
									(1)The term consumer
				cooperative has the meaning given such term in section 202 of the
				Housing Act of 1959 (12 U.S.C. 1701q).
									(2)The term eligible
				entity means—
										(A)a private nonprofit
				organization; or
										(B)a consumer
				cooperative.
										(3)The term
				homeless has the meaning given that term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
									(4)The term permanent
				housing means community-based housing without a designated length of
				stay.
									(5)The term private
				nonprofit organization means any of the following:
										(A)Any incorporated private
				institution or foundation—
											(i)no part of the net
				earnings of which inures to the benefit of any member, founder, contributor, or
				individual;
											(ii)which has a governing
				board that is responsible for the operation of the supportive services provided
				under this section; and
											(iii)which is approved by
				the Secretary as to financial responsibility.
											(B)A for-profit limited
				partnership, the sole general partner of which is an organization meeting the
				requirements of clauses (i), (ii), and (iii) of subparagraph (A).
										(C)A corporation wholly
				owned and controlled by an organization meeting the requirements of clauses
				(i), (ii), and (iii) of subparagraph (A).
										(D)A tribally designated
				housing entity (as defined in section 4 of the Native American Housing
				Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
										(6)(A)Subject to
				subparagraphs (B) and (C), the term very low-income veteran family
				means a veteran family whose income does not exceed 50 percent of the median
				income for an area specified by the Secretary for purposes of this section, as
				determined by the Secretary in accordance with this paragraph.
										(B)The Secretary shall make
				appropriate adjustments to the income requirement under subparagraph (A) based
				on family size.
										(C)The Secretary may
				establish an income ceiling higher or lower than 50 percent of the median
				income for an area if the Secretary determines that such variations are
				necessary because the area has unusually high or low construction costs, fair
				market rents (as determined under section 8 of the
				United States Housing Act of 1937 (42
				U.S.C. 1437f)), or family incomes.
										(7)The term veteran
				family includes a veteran who is a single person and a family in which
				the head of household or the spouse of the head of household is a
				veteran.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2043 the
			 following new item:
						
							
								2044. Financial assistance for supportive
				services for very low-income veteran families in permanent
				housing.
							
							.
					(c)Study of Effectiveness
			 of Permanent Housing Program
					(1)In
			 generalFor fiscal years 2008 and 2009, the Secretary shall
			 conduct a study of the effectiveness of the permanent housing program under
			 section 2044 of title 38, United States Code, as added by subsection (b), in
			 meeting the needs of very low-income veteran families, as that term is defined
			 in that section.
					(2)ComparisonIn
			 the study required by paragraph (1), the Secretary shall compare the results of
			 the program referred to in that subsection with other programs of the
			 Department of Veterans Affairs dedicated to the delivery of housing and
			 services to veterans.
					(3)CriteriaIn
			 making the comparison required in paragraph (2), the Secretary shall examine
			 the following:
						(A)The satisfaction of
			 veterans targeted by the programs described in paragraph (2).
						(B)The health status of such
			 veterans.
						(C)The housing provided such
			 veterans under such programs.
						(D)The degree to which such
			 veterans are encouraged to productive activity by such programs.
						(4)ReportNot
			 later than March 31, 2010, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the results of the study required by
			 paragraph (1).
					VConstruction
			 matters
			501.Authorization of
			 major medical facility project, Denver, Colorado
				(a)In
			 generalThe Secretary of
			 Veterans Affairs may carry out a major medical facility project for a
			 replacement facility for the Department of Veterans Affairs Medical Center,
			 Denver, Colorado, in an amount not to exceed $548,000,000.
				(b)Authority for use of
			 existing fundsThe Secretary
			 of Veterans Affairs may obligate and expend any unobligated amount in the
			 Construction, Major Projects account of the Department of
			 Veterans Affairs to purchase a site for, and for the construction of, the
			 Department of Veterans Affairs replacement facility authorized in subsection
			 (a).
				502.Increase in
			 authorization for major medical facility project to consolidate the medical
			 centers of the Department of Veterans Affairs at the University Drive and H.
			 John Heinz III divisions, Pittsburgh, PennsylvaniaSection
			 802(12) of the Veterans Benefits, Health Care, and Information Technology Act
			 of 2006 (Public Law 109–461; 120 Stat. 3443) is amended by striking
			 $189,205,000 and inserting $248,000,000.
			503.Authorization of
			 major medical facility project, Atlanta, GeorgiaThe Secretary of Veterans Affairs may carry
			 out a major medical facility project for modernization of inpatient wards at
			 the Department of Veterans Affairs Medical Center, Atlanta, Georgia, in an
			 amount not to exceed $20,534,000.
			504.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Secretary of Veterans Affairs for fiscal
			 year 2008 for the Construction, Major Projects, account $627,329,000 for the
			 projects authorized in sections 501 and 503 and for the project covered by
			 section 502.
			505.Designation of Charlie
			 Norwood Department of Veterans Affairs Medical Center
				(a)FindingsCongress finds the following:
					(1)Charlie Norwood volunteered for service in
			 the United States Army Dental Corps in a time of war, providing dental and
			 medical services in the Republic of Vietnam in 1968, earning the Combat Medical
			 Badge and two awards of the Bronze Star.
					(2)Captain Norwood, under combat conditions,
			 helped develop the Dental Corps operating procedures, that are now standard, of
			 delivering dentists to forward-fire bases, and providing dental treatment for
			 military service dogs.
					(3)Captain Norwood provided dental, emergency
			 medical, and surgical care for United States personnel, Vietnamese civilians,
			 and prisoners-of-war.
					(4)Dr. Norwood provided military dental care
			 at Fort Gordon, Georgia, following his service in Vietnam, then provided
			 private-practice dental care for the next 25 years for patients in the greater
			 Augusta, Georgia, area, including care for military personnel, retirees, and
			 dependents under Department of Defense programs and for low-income patients
			 under Georgia Medicaid.
					(5)Congressman Norwood, upon being sworn into
			 the United States House of Representatives in 1995, pursued the advancement of
			 health and dental care for active duty and retired military personnel and
			 dependents, and for veterans, through his public advocacy for strengthened
			 Federal support for military and veterans’ health care programs and
			 facilities.
					(6)Congressman Norwood co-authored and helped
			 pass into law the Keep our Promises to America’s Military Retirees Act, which
			 restored lifetime healthcare benefits to veterans who are military retirees
			 through the creation of the Department of Defense TRICARE for Life
			 Program.
					(7)Congressman Norwood supported and helped
			 pass into law the Retired Pay Restoration Act providing relief from the
			 concurrent receipt rule penalizing disabled veterans who were also military
			 retirees.
					(8)Throughout his congressional service from
			 1995 to 2007, Congressman Norwood repeatedly defeated attempts to reduce
			 Federal support for the Department of Veterans Affairs Medical Center in
			 Augusta, Georgia, and succeeded in maintaining and increasing Federal funding
			 for the center.
					(9)Congressman Norwood maintained a life
			 membership in The American Legion, the Veterans of Foreign Wars, and the
			 Military Order of the World Wars.
					(10)Congressman Norwood’s role in protecting
			 and improving military and veteran’s health care was recognized by the
			 Association of the United States Army through the presentation of the Cocklin
			 Award in 1998, and through his induction into the Association’s Audie Murphy
			 Society in 1999.
					(b)Designation
					(1)In generalThe Department of Veterans Affairs Medical
			 Center located at 1 Freedom Way in Augusta, Georgia, shall after the date of
			 the enactment of this Act be known and designated as the Charlie Norwood
			 Department of Veterans Affairs Medical Center.
					(2)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the medical center
			 referred to in paragraph (1) shall be considered to be a reference to the
			 Charlie Norwood Department of Veterans Affairs Medical Center.
					VIOther matters
			601.Reinstatement of
			 health professionals scholarship programSection 7618 is amended by striking
			 December 31, 1998 and inserting December 31,
			 2012.
			602.Repeal of certain
			 report requirements
				(a)Reports
			 repealed
					(1)(A)Section 7324 is
			 repealed.
						(B)The table of
			 sections at the beginning of chapter 73 is amended by striking the item related
			 to section 7324.
						(2)Paragraph (5) of
			 section 7451(e) is repealed.
					(3)(A)Subsection (f)
			 of section 7451 is repealed.
						(B)Subsection (g)
			 of such section is redesignated as subsection (f).
						(4)(A)Section 8107 is
			 repealed.
						(B)The table of
			 sections at the beginning of chapter 81 is amended by striking the item related
			 to section 8107.
						(5)Subsection (g)
			 of section 8153 is repealed.
					(b)Technical
			 amendments
					(1)Section
			 7451(c)(1) is amended by striking , in the next annual report required
			 by subsection (g),.
					(2)Section 7452 is
			 amended—
						(A)in subsection
			 (b)—
							(i)by striking
			 paragraph (2); and
							(ii)by striking
			 (1) Under regulations and inserting Under
			 regulations; and
							(B)in subsection
			 (e), by striking the last sentence.
						603.Post 9/11 Global
			 Operations definedSection 101
			 is amended by adding at the end the following new paragraph:
				
					(34)The term Post 9/11
				Global Operations means the period of the Persian Gulf War beginning on
				September 11, 2001, and ending on the date thereafter prescribed by
				Presidential proclamation or by
				law.
					.
			Amend the title so as to read:
	 To amend title 38, United States Code, to improve health care programs
	 for veterans, and for other purposes..
	
		August 29, 2007
		Reported, under authority of the order of the Senate of
		  August 3, 2007, with an amendment and an amendment to the title
	
